Case 19-02134-GLT       Doc 499    Filed 07/15/21 Entered 07/15/21 09:28:10       Desc Main
                                  Document      Page 1 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE WESTERN DISTRICT OF PENNSYLVANIA


   In re:                                       Bankruptcy No. 18-24070

   ONEJET, INC.,                                Adversary No. 19-02134-GLT

            Debtor.
   ___________________________

   WOODY PARTNERS et al,                        Related to Document Nos. 452
                                                and 460
                  Plaintiffs,
        v.

   MATTHEW R. MAGUIRE, JEAN A.
   RIEKE, Special Administrator of the
   Estate of PATRICK MAGUIRE,
   BOUSTEAD SECURITIES, LLC and
   ROBERT LEWIS,

                  Defendants.


               JOINT STIPULATION FOR DISMISSAL OF ROBERT LEWIS

             And now, the Parties, by their undersigned attorneys, hereby stipulate for

   the voluntary dismissal of all claims against Robert Lewis with prejudice pursuant

   to Rule 41 (a) (1) (A) (ii).

   July 15, 2021                               James R. Cooney____
   Date                                 `      James R. Cooney
                                               Counsel for Plaintiffs

                                               Patrick K. Cavanaugh__
                                               Patrick K. Cavanaugh
                                               Counsel for Robert Lewis

                                               David A. Strassburger
                                               David A. Strassburger
                                               Counsel for Matthew A. Maguire
                                               and Jean A. Rieke
Case 19-02134-GLT   Doc 499    Filed 07/15/21 Entered 07/15/21 09:28:10   Desc Main
                              Document      Page 2 of 4



                                         Jason L. Ott__________
                                         Jason L. Ott
                                         Counsel for Boustead Securities, LLC




                                         2
Case 19-02134-GLT      Doc 499    Filed 07/15/21 Entered 07/15/21 09:28:10      Desc Main
                                 Document      Page 3 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT FOR
                    THE WESTERN DISTRICT OF PENNSYLVANIA


   In re:                                        Bankruptcy No. 18-24070

   ONEJET, INC.,                                 Adversary No. 19-02134-GLT

            Debtor.
   ___________________________

   WOODY PARTNERS et al,                         Related to Document Nos. 452
                                                 and 460
                Plaintiffs,
       v.

   MATTHEW R. MAGUIRE, JEAN A.
   RIEKE, Special Administrator of the
   Estate of PATRICK MAGUIRE,
   BOUSTEAD SECURITIES, LLC and
   ROBERT LEWIS,

                Defendants.

                              CERTIFICATE OF SERVICE

            I, Robert O Lampl, hereby certify that on the 15th day of July, 2021, I

   served a true and correct copy of the within Joint Stipulation upon all interested

   parties, by E-mail, addressed as follows:

                                  Patrick K. Cavanaugh
                                   Zachary N. Gordon
                              Del Sole, Cavanaugh & Stroyd
                               Three PPG Place, Suite 600
                                  Pittsburgh, PA 15222
                                pcavanaugh@dsclaw.com
                                  zgordon@dsclaw.com

                                 (Counsel for Robert Lewis)




                                             3
Case 19-02134-GLT   Doc 499    Filed 07/15/21 Entered 07/15/21 09:28:10   Desc Main
                              Document      Page 4 of 4




                              David A. Strassburger
                    Strassburger, McKenna, Gutnick & Gefsky
                              Four Gateway Center
                                    Suite 2200
                              Pittsburgh, PA 15222
                          dstrassburger@smgglaw.com

              (Counsel for Matthew R. Maguire and Patrick Maguire)

                                   Jason L. Ott
                               Jackson Kelly PLLC
                                501 Grant Street
                                    Suite 1010
                              Pittsburgh, PA 15219
                           jason.ott@jacksonkelly.com

                      (Counsel for Boustead Securities, LLC)



                                               /s/ Robert O Lampl
                                               ROBERT O LAMPL
                                               PA I.D. #19809
                                               JOHN P. LACHER
                                               PA I.D. #62297
                                               JAMES R. COONEY
                                               PA I.D. #32706
                                               RYAN J. COONEY
                                               PA I.D. #319213
                                               SY O. LAMPL
                                               PA I.D. #324741
                                               ALEXANDER L. HOLMQUIST
                                               PA I.D. #314159

                                               223 Fourth Avenue, 4th Fl.
                                               Pittsburgh, PA 15222
                                               (412) 392-0330 (phone)
                                               (412) 392-0335 (facsimile)
                                               Email: rlampl@lampllaw.com




                                         4
